FILED
                           NOT FOR PUBLICATION                              JUL 21 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30325

              Plaintiff - Appellee,              D.C. No. 2:07-cr-00425-JLR-1

  v.
                                                 MEMORANDUM *
VUTHY SIM,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                        Argued and Submitted July 13, 2010
                               Seattle, Washington

Before: REINHARDT, GRABER, and PAEZ, Circuit Judges.




       Vuthy Sim appeals her conviction and sentence for visa fraud, money

laundering, and harboring an illegal alien. We affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                            I.

      Sim argues that the district court erred in admitting documents from the

Reoun Va alien file. Prior to trial, however, Sim stipulated that the documents in

question had “been certified pursuant to FRE 902(4) as . . . official government

records[s].” No further authentication of the documents was required. See Fed. R.

Evid. 902 (“Extrinsic evidence of authenticity as a condition precedent to

admissibility is not required with respect to . . . [c]ertified copies of public

records.”). Moreover, any hearsay problem created by admitting the alien file

documents and the accompanying summary chart was resolved by the district

court’s limiting instruction. In any event, both the alleged hearsay error and the

alleged lack of foundation for the documents would have been harmless given the

other evidence of Sim’s knowledge that Saran had entered on a fraudulently

obtained visa.




                                           II.

      Next, Sim challenges the sufficiency of the evidence on counts four (visa

fraud in relation to the sham marriage of Savy Hean and Chhoum Pen), six (visa

fraud in relation to the sham marriage of Sim and Meth Nhav), eleven (money

laundering in connection with the sham marriage of Savy Hean and Chhoum Pen),


                                      Page 2 of 4
and twelve (harboring Saran Sim, an illegal alien). We conclude that the evidence

on each count was sufficient to support a conviction.

      There was no need for each party to the charged sham marriages to testify in

order to establish that neither “intend[ed] to establish a life [with the other] at the

time they were married.” United States v. Orellana-Blanco, 294 F.3d 1143, 1151

(9th Cir. 2002) (internal quotation marks omitted). The circumstantial evidence

was sufficient to permit a rational juror to infer that such was the case.

      Sim’s challenge to her money laundering conviction on count eleven rested

entirely on her argument that the evidence was insufficient to show that the

Hean/Pen marriage was a sham. Because we conclude otherwise, we also affirm

her conviction on count eleven.

      We also conclude that the evidence was sufficient to establish that Sim’s

sister Saran was illegally present in the United States, and that Sim was aware of

that fact. Accordingly, we reject Sim’s challenge to the sufficiency of the evidence

to support her conviction on count twelve.




                                          III.

      Finally, Sim contends that the district court made insufficient factual

findings to support the four-level aggravating role adjustment that it applied


                                      Page 3 of 4
pursuant to U.S.S.G. § 3B1.1(a). The evidence supported the enhancement,

however, and the district court was not required to specifically list the participants

over whom Sim exercised control. United States v. Munoz, 233 F.3d 1117, 1136

(9th Cir. 2000), superseded by regulation on other grounds as stated in United

States v. Van Alstyne, 584 F.3d 803, 817-18 (9th Cir. 2009). Accordingly, we

conclude that the district court did not abuse its discretion in imposing the

enhancement.




AFFIRMED.




                                     Page 4 of 4